In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________
            No. 02-20-00106-CV
       ___________________________

   IN RE JASON LEE VAN DYKE, Relator




               Original Proceeding
          Trial Court No. 20-2579-431


Before Birdwell, J.; Sudderth, C.J.; and Womack, J.
       Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus, the real party

in interest’s response, and relator’s reply1 and is of the opinion that relief should be

denied. Accordingly, relator’s petition for writ of mandamus is denied.

                                                       Per Curiam

Delivered: April 16, 2020




      1
       We deny real party in interest’s motion to strike relator’s reply brief.
                                           2